Citation Nr: 9917141	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-04 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and Tammy Carter


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service from November 1972 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

REMAND
 
Service connection for PTSD was granted by rating decision in 
November 1996, and a 50 percent evaluation has been effect 
since.  The veteran now claims that this disorder has 
increased in severity to the point that he is no longer able 
to work.

In examining this claim the Board notes that the appellant is 
receiving Social Security disability benefits.  
Unfortunately, while some of the medical records used in 
reaching this decision are of record, the actual Social 
Security or Administrative Law judge decision outlining the 
disorder(s) responsible for the award of benefits is not of 
record.  Accordingly, further development is in order.

Further development is also warranted in light of the 
veteran's inextricably intertwined claim of entitlement to 
service connection for alcohol abuse.  While compensation is 
not payable for alcoholism, the United States Court of 
Appeals for Veterans Claims has held that 38 U.S.C.A. §§ 
1110, 1131 (West 1991) do not preclude an award of service 
connection for purposes other than compensation.  
Accordingly, as symptoms caused by alcohol abuse, as well as 
any other disability to include depression, must be carefully 
differentiated from those caused by PTSD, the Board finds 
further development to be in order.  Webster v. Derwinski, 1 
Vet. App. 155, 159 (1991) (An examiner must differentiate 
symptomatology caused by a service connected disorder from 
that caused by a non-service connected disorder.) 

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain copies of any 
relevant VA and private medical records 
pertaining to treatment for PTSD since 
January 1998.

2.  The RO should obtain from the Social 
Security Administration the decision and 
all medical records pertinent to any 
claim by the veteran for disability 
benefits, to include a report detailing 
the appellant's current eligibility for 
disability benefits.  

3.  After the foregoing is completed the 
RO should schedule the veteran for a 
comprehensive VA psychiatric examination.  
The veteran's claims folder and a copy of 
this remand must be furnished to the 
examiner and thoroughly reviewed in 
connection with the examination.  All 
appropriate tests and/or studies should 
be conducted.  PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment 
caused by PTSD alone, in light of the 
veteran's recorded medical and vocational 
history.  Any disability caused by any 
nonservice connected disorder, to include 
a mood disorder, depression, a 
personality disorder, substance abuse, 
and alcohol must be carefully 
distinguished from PTSD.  If the examiner 
is unable to differentiate the 
symptomatology caused by each disorder, 
he/she must so state.  The examiner 
should also offer opinions as to whether 
it is at least as likely as not that 
depression and/or alcohol abuse is/are 
related to the appellant's military 
service.  A Global Assessment of 
Functioning (GAF) score with an 
explanation of the numeric code assigned 
consistent with the criteria in the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994), with an 
explanation of the numeric code assigned.  
Finally, the examiner must describe what 
types of employment activities would be 
limited because of the appellant's PTSD.  
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner prior to conducting the 
requested examination.  A complete 
rationale for each opinion expressed must 
be provided.  The examination report 
should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  After completion of the above, the RO 
should readjudicate the claim with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  In the 
absence of intervening instructions, PTSD 
must be evaluated under both the old and 
the new rating criteria and the version 
which the rating board finds is more 
favorable to the appellant must be 
applied.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The purpose of this remand is 
to ensure that the veteran is afforded due process of law.  
The appellant need take no action until otherwise notified.  
While this case is in remand status, the appellant and his 
representative may submit additional evidence and argument on 
the appealed issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


